Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 8/12/2022. Claims 1, 3, 4, 8, 15, and 18 have been amended. Claim 19 has been canceled. Claims 21-24 have been added. 

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-4, 8-15, 18, and 21-24 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 15 of the response that the applied Kelley-Hrabe and Miller references only teach sending individualized messages, and do not teach consolidated messages for multiple gap-in-care events. Examiner respectfully disagrees. As cited below, paragraphs 60, 63, 65, and 67 expressly disclose consolidating multiple of the customized messages, i.e. gap in care alerts, into a single health statement message which is then sent to the patient.
Applicant further argues with respect to newly added claim 21 that no rationale has been provided for combining the Kelley-Hrabe and Miller references to teach the limitations previously recited in claim 1. Applicant asserts that multiple rationales in MPEP 2143 contain the word “predictable” and that therefore no rationale has been provided. Examiner respectfully disagrees. While multiple rationales in MPEP 2143 contain the word “predictable,” the provided rationale did not merely use the single term “predictable.” The rationale set out for combining the Kelley-Hrabe and Miller references unambiguously articulated the factors corresponding to KSR Rationale A in MPEP 2143(I)(A). With respect to Applicant’s assertion that gap-in-care reporting and non-compliant treatment protocol messaging are “problems in two different fields,” Examiner respectfully disagrees with Applicant’s characterization. Each of these lies within the field of monitoring treatments being assigned and administered to patients, and Kelley-Hrabe and Miller both lie within the same field of endeavor.
The rejection of claims 1-4, 8-15, 18, and 21-24 under 35 USC 103 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1-4, 8-15, 18, and 21-24 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 17 of the response that the claims contain technological improvements by providing a consolidated gap in care alert. Applicant asserts that “conventionally, individual messages are generated and transmitted,” while “under the claimed approach, the user instead is presented with a consolidated message for multiple gap-in-care events, where possible, thereby preventing separate messages which may be overwhelming or be accidentally dismissed as duplicative.” Examiner respectfully disagrees. Examiner initially notes that Applicant’s asserted improvement is not present in paragraph 26 as cited by Applicant, or elsewhere in the disclosure. Paragraph 26 merely states that multiple alerts may be consolidated. Furthermore, the “early warning alerts” argued by Applicant in the last paragraph on page 17 are still gap in care alerts, except sent a predetermined number of days early. Regardless however, each of the types of messages fall purely within the scope of the abstract idea and do not constitute additional elements. MPEP 2106.05(a) as cited by Applicant applies specifically to additional elements within the claims. While additional elements are considered within the context of their functions within the claims as a whole, it is still the additional element which must provide the asserted technological improvement. In the present case, the additional elements within the argued claims each only amount to mere instructions to implement the abstract idea using computing elements and do not improve the functioning of a computer or other technology or technical field as required by MPEP 2106.05(a) and the 2019 Revised Patent Eligibility Guidelines. 
The rejection of claims 1-4, 8-15, 18, and 21-24 under 35 USC 101 is maintained.

Claim Objections
The previous objection to claim 19 is moot due to cancelation of the claim.

Claims 18, 23, and 24 are objected to because of the following informalities:  
Claim 18 recites “subtracting a predetermined number of dates” in line 32, which Examiner believes to contain a typographical error intended to recite “subtracting a predetermined number of days”.
Claim 23 recites “processes” in line 2 which Examiner believes was intended to recite “processor.”
Claim 24 does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-15, 18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 8-15, 18, and 21-24 are drawn to systems, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of: 
receiving health insurance claims data; 
storing predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended steps, wherein said medical treatment protocols comprise recommended steps, wherein each of said plurality of medical conditions is associated with a standardized diagnostic code; 
parsing said health insurance claims data for an insured patient by diagnostic code, analyzing said parsed health insurance claims data to identify a triggering event for the insured patient comprising at least a specific one of said diagnostic codes, identifying at least one predetermined medical treatment protocol associated with the triggering event;
establishing a date for each of a number of follow-up events for said insured patient based at least in part on said at least one of said predetermined medical treatment protocols, 
determining that a portion of said health insurance claims data for said insured patient does not contain the follow-up event by said date for one of said number of follow-up events, determining if said portion of said health insurance claims data fails to include any other one or ones of the follow-up event by the respective date, generating a consolidated gap-in-care alert for the insured patient comprising the one of said number of follow-up events and the any other one or ones of the number of follow-up events, and
delivering said consolidated gap in care alert to one or more receivers;
wherein said portion of said health insurance claims data associated with the triggering event comprises said health insurance claims data for the insured patient associated with the at least one of said diagnostic codes and listing treatment dates having a same date as, or a date subsequent to, a date of the triggering event.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via diagnostic codes contained in medical claims, the medical care received by a patient and compliance of the care with protocols, determining whether the patient has received one or more expected care events, and providing an alert if the patient does not receive the expected care. This monitoring of patient care to ensure that a patient is actually receiving expected, scheduled, and compliant medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

Claim 15 recites, in part, performing the steps of: 
receiving health insurance claims data for a number of insured members of a health insurance provider from a number of healthcare provider offices; 
storing established medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods between each of said treatment steps, wherein each of said plurality of medical conditions is associated with a standardized diagnostic code; 
analyzing gathered portions of said health insurance claims data for an insured patient of the number of insured members to parse said health insurance claims data by diagnostic code and identify a triggering event for said insured patient comprising at least one of said diagnostic codes, 
analyzing said gathered portions of said health insurance claims data to identify healthcare provider prescribed treatment steps associated with said triggering event,
determining at least one of the established medical treatment protocols associated with the at least one diagnostic code, 
retrieving the recommended treatment steps and follow-up dates associated with the at least one established medical treatment protocol,
comparing said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, 
generating a treatment advice message if said health care provider prescribed treatment steps do not match said recommended treatment steps;
if health insurance claims data for the insured patient does not indicate performance of any one of the recommended treatment steps by the follow-up dates, generating a consolidated gap in care alert for the insured patient comprising each of the recommended treatment steps not indicated as achieved by an associated one of the follow-up dates; 
delivering said consolidated gap in care alert to said insured patient, a health care provider, and a pharmacy and said treatment advice message to a health care provider and the pharmacy, wherein said consolidated gap in care alert message comprises a prompt to follow up with one or more of said health care provider and the pharmacy for each of the recommended treatment steps, and wherein the treatment advice message comprises a prompt to consider revising the health care provider prescribed treatment steps to match the recommended treatment steps, and
wherein said follow-up dates are determined using performance measure rules selected from the group consisting of HEDIS and STAR.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via diagnostic codes contained in medical claims, the medical care received by a patient and compliance of the care with protocols and performance measure rules, determining whether the patient has received an expected care event and whether the care complies with protocols, and providing an alert to associated entities if the patient does not receive the expected care and/or if the care does not comply with the protocols along with prompts to match prescribed steps to recommended protocol steps. This monitoring of patient care to ensure that a patient is actually receiving expected, scheduled, and compliant medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

Claim 18 recites, in part, performing the steps of: 
receiving health insurance claims data for a number of insured patients of a health insurance provider from a number of healthcare provider offices; 
storing established medical treatment protocols for a plurality of medical conditions, each associated with one or more standardized diagnostic codes, wherein said established medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods for medical treatment follow-up for particular medical conditions;
analyzing said received health insurance claims data to identify a triggering event for an insured patient of the number of insured patients, wherein said triggering event is associated with a particular one of the standardized diagnostic codes;
identifying at least one of said established medical treatment protocol associated with said particular one of the standardized diagnostic codes, 
determining expected dates for medical treatment follow-up events from said recommended treatment steps associated with said at least one established medical treatment protocol by retrieving the time periods associated with subsequent ones of recommended treatment steps associated with said at least one established medical treatment protocol and adding a grace period, 
determining early warning dates for each of the follow-up events by subtracting a predetermined number of dates from each of the expected dates;
automatically generating a consolidated gap in care alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up events have occurred for said insured patient by said expected dates, 
wherein said consolidated gap in care alert message comprises a prompt to follow up with a health care provider for said insured patient for each of the recommended treatment steps which have not been completed by a current date and each of the recommended treatment steps having the early warning date before the current date which have not been completed by the current date,
analyzing said received health insurance claims data to identify treatment steps prescribed by the health care provider for the insured patient associated with the triggering event;
retrieving said recommended treatment steps associated with said at least one established medical treatment protocol and generate a treatment advice message to the health care provider if said treatment steps prescribed by the health care provider do not match the recommended treatment steps associated with said at least one established medical protocol, wherein the generated message comprises a prompt for the health care provider to consider aligning the prescribed treatment steps with the recommended treatment steps or confirm intentional deviation from the recommended treatment steps, and
delivering said consolidated gap in care alert to said insured patient and said treatment advice message to said health care provider.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via medical claims, the medical care received by a patient and compliance of the care with protocols, determining whether the patient has received expected care events and whether the care complies with protocols, and providing an alert to the patient if the patient does not receive the expected care or an alert to the provider to comply with the recommended treatment steps if the care does not comply with the protocols. This monitoring of patient care to ensure that a patient is actually receiving expected, scheduled, and compliant medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

The above claims therefore recite an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 15 additionally recite i) a computer network recited as receiving the health insurance claims data, ii) one or more databases recited as comprising the medical treatment protocols, iii) one or more electronic storage devices comprising executable software instructions, iv) a processor recited as in electronic communication with the computer network, the one or more databases, and the one or more electronic storage devices, and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, and v) an alert delivery subsystem recited as electronically delivering the gap in care and treatment alerts to an electronic device associated with the healthcare provider.

Claims 15 and 18 additionally recite i) the computer network receiving the health insurance claims data from a number of electronic systems, each associated with one of a number of healthcare provider offices, and ii) one or more electronic devices associated with the insured patient as receiving the gap in care alert.

Claim 18 additionally recites i) a computer network recited as receiving the health insurance claims data, ii) one or more databases recited as comprising the established medical treatment protocols, iii) one or more electronic storage devices, iv) at least one processor associated with said one or more electronic storage devices, v) a gap in care alert module comprising software instructions stored at the one or more electronic storage devices and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, vi) a treatment advice module comprising software instructions stored at the one or more electronic storage devices and recited as performing data processing steps such as retrieving the recommended steps and generating the message to the healthcare provider when executing the software instructions, and vii) an alert delivery subsystem recited as electronically delivering the gap in care and treatment alerts to an electronic medical record system associated with said health care provider.

Paragraphs 15, 19, 23, and 33 of the specification as originally filed each describe a computer network used to receive health insurance claims data from a provider, but only describe the network generically and in terms of its function of receiving insurance claims data. 
Paragraphs 31 and 40 describe a database used to store medical treatment protocols, but likewise only describe the database in generic terms and only in terms of its function of storing treatment protocols.
Paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
Examiner notes that no description is provided in the specification or drawings of an electronic storage device comprising executable software instructions. The electronic storage device is accordingly given its broadest reasonable interpretation as a generic computer storage device. 
Likewise, no description is provided in the specification or drawings of a “gap in care alert module” or a “treatment advice module” separate from the disclosed generic processor. These elements are given their broadest reasonable interpretation as generic computer elements encompassing the processor.
Paragraphs 35 and 39 describe an alert delivery subsystem as delivering a generated alert to a device of a patient or provider such as phones, mobile computing devices, and home computers. However, while the disclosure states that the subsystem may use various forms of communication to deliver the alerts, such as voice message, text message, email, etc, it does not describe any specific structure of the alert delivery subsystem itself. The alert delivery subsystem is accordingly given its broadest reasonable interpretation as a generic computer element.
Paragraphs 35 and 41 describe sending an alert to an EMR, but do not provide further description of the EMR or manner in which the EMR receives the alert.

Each of these elements only amounts to mere instructions to implement the judicial exception using computer elements, such as a processor, database, and software, to implement various data processing, storage, and communication functions within the judicial exception. These elements are therefore not sufficient to integrate the judicial exception into a practical application. The use of an EMR to receive a message likewise only amounts to mere instructions to implement the judicial exception using computer elements to implement functions within the judicial exception. 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 15, and 18 only recite the i) computer network, ii) database, iii) electronic storage device, iv) processors, v) alert delivery subsystem, vi) gap in care alert module, vii) treatment advice module, viii) one or more electronic devices associated with the insured patient, and ix) one or more electronic devices and medical record system associated with the healthcare provider as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 2 recites wherein said triggering event is a date when a healthcare provider performs a medical procedure on said patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites generating an early warning gap in care alert a number of days in advance of said date for each of the number of follow-up events. These limitations fall within the scope of the abstract idea as set out above. 
Claim 3 additionally recites the at least one processor as performing the function of generating the gap in care alert. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 4 recites generating said consolidated gap in care alert a number of days after said date for the at least one of said number of follow-up events. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the at least one processor as performing the function of generating the gap in care alert. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 8 recites said consolidated gap in care alert being automatically generated and automatically sent to said one or more receivers by way of one or more messages. These limitations fall within the scope of the abstract idea as set out above. 
Claim 8 additionally recites sending the messages by way of one or more electronic messages.
Paragraphs 35 and 39 describe delivering a generated alert to a device of a patient or provider such as phones, mobile computing devices, and home computers, and state that various forms of communication can be used such as voice message, text message, email, etc. 
The use of an “electronic” message to perform the function of sending the alerts only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 9 additionally recites at least one of said one or more receivers comprising an electronic medical record system associated with an insured patient. 
Paragraphs 35 and 41 describe sending an alert to an EMR, but do not provide further description of the EMR or manner in which the EMR receives the alert.
The use of an EMR to receive a message only amounts to mere instructions to implement the judicial exception using computer elements to implement functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 10 additionally recites the receiver being a patient’s personal mobile communications device. 
Paragraph 35 of the specification provides the only description of a mobile patient device, and only broadly describes delivering alerts to devices including phones and mobile computing devices. The mobile communications device is therefore given its broadest reasonable interpretation as a generic computing device. 
The use of a generic computing device to receive information such as an alert only amounts to mere instructions to implement the judicial exception using computer elements as tools to implement functions within the judicial exception, in this case using a generic mobile computing device to implement the function of receiving the alert. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 11 recites said predetermined medical treatment protocols include time periods associated with each of said recommended steps. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites said time periods are determined using performance measure rules. These limitations fall within the scope of the abstract idea as set out above. 

Claims 13 recite said performance measure rules are selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 14 recites said triggering event is determined using performance measure rules selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 21 recites wherein said recommended steps comprise at least one of medical evaluations and medical procedures, deriving a prescribed treatment protocol from said portion of said health insurance claims data associated with the triggering event, and generating a treatment advice message where said prescribed treatment protocol for the insured patient does not conform with said at least one of said predetermined medical treatment protocols. These limitations fall within the scope of the abstract idea as set out above. 
Claim 21 additionally recites the at least one processor as performing the function of deriving the prescribed treatment protocol. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of deriving the prescribed treatment protocol only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 22 recites the additional elements of at least one of said one or more receivers comprising each of an electronic medical record system associated with said insured patient, a personal mobile communications device associated with said insured patient, and a computer system associated with a pharmacy for the insured patient.
Paragraphs 35 and 41 describe sending an alert to an EMR, but do not provide further description of the EMR or manner in which the EMR receives the alert.
Paragraphs 35 and 39 describe delivering a generated alert to a device of a patient, provider, or pharmacy, such as phones, mobile computing devices, and home computers, and state that various forms of communication can be used such as voice message, text message, email, etc. However, no further disclosure is provided of the devices or computer system associated with the pharmacy.
The use of an EMR, a personal mobile device, or a computer system to receive a message only amounts to mere instructions to implement the judicial exception using computer elements to implement functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 23 recites wherein said at least one processes is configured to include the early warning gap in care alert in said consolidated gap in care alert for each of the number of follow-up events for which said portion of said health insurance claims data for said insured patient does not contain the follow-up event by said number of days in advance of said date. These limitations fall within the scope of the abstract idea as set out above.

Claim 24 recites wherein the consolidated gap in care alert includes each of the recommended treatment steps not indicated as achieved by an associated one of the follow-up dates. These limitations fall within the scope of the abstract idea as set out above.
Claim 24 additionally recites the at least one processor as performing the function of including the recommended treatment steps in the consolidated gap in care alert. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of generating a message containing particular data only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claims 1-4, 8-15, 18, and 21-24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 15, the newly added recitation of delivering the treatment advice message to the pharmacy as recited in lines 37-38 appears to constitute new matter. While paragraph 27 of the specification as originally filed describes sending a message to the health care provider to alert them to a discrepancy, the disclosure does not describe sending the treatment advice message to a pharmacy.
Claim 24 inherits the deficiencies of claim 15 through dependency and is likewise rejected.

With respect to claim 22, the newly added recitation of “wherein at least one of said one or more receivers comprise each of an electronic medical record system associated with said insured patient, a personal mobile communications device associated with said insured patient, and a computer system associated with a pharmacy for the insured patient” appears to constitute new matter. The language of the claim requires a single receiver to include all of an electronic medical record system associated with said insured patient, a personal mobile communications device associated with said insured patient, and a computer system associated with a pharmacy for the insured patient. While each of these is disclosed as being a potential receiver, no disclosure is provided of a single receiver including all of these systems/devices.
	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alert delivery subsystem” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	
	
	Claim Rejections - 35 USC § 112
The previous rejection of claims 1-4 and 8-14 under 35 USC 112(b) is withdrawn based on the amendment filed 8/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 8, 11, 12, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117).

With respect to claim 1, Kelley-Hrabe discloses the claimed system for generating consolidated gap in care alerts based on health insurance claims data, said system comprising:
a computer network for receiving the health insurance claims data from a plurality of sources ([7], [17], [22], [60], and [61] describe a computer receiving member data from a plurality of sources, including submitted medical insurance claim data, and various storage sources, i.e. a computer network);

one or more databases comprising predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended steps ([22] and [61] describe a data storage containing evidence based medicine protocols; [18], [43]-[46] and [60] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations); 

one or more electronic storage devices comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said one or more databases, and the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein the executable software instructions, when executed, configure the at least one processor to parse said health insurance claims data for an insured patient and analyze said parsed health insurance claims data to identify a triggering event for the insured patient ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), identify at least one of said predetermined medical treatment protocols associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), establish a number of follow-up events for said insured patient based at least in part on said at least one of said predetermined medical treatment protocols ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines), generate a consolidated gap-in-care alert for the insured patent comprising the one of said number of follow-up events and the any other one or ones of the number of follow-up events ([17], [18], [60], [63], and [65]-[68] describe the processor generating customized messages for the member and consolidating those customized messages into a single health statement message to be sent to the patient, i.e. a consolidated gap in care alert); and

an alert delivery subsystem configured to deliver said consolidated gap in care alert electronically to one or more receivers ([60], [63], and [65]-[68] describe sending the health statement, i.e. a consolidated gap in care alert, to the patient via email, text message, or other digital format, which require an electronic device for receipt); 

but does not expressly disclose:
wherein each of said plurality of medical conditions is associated with a standardized diagnostic code; 
parsing the health insurance claims data by diagnostic code and the triggering event comprising at least a specific one of said diagnostic codes; 
establishing a date for the number of follow-up events based at least in part on said at least one of said predetermined medical treatment protocol;
determine that a portion of said health insurance claims data for said insured patient does not contain the follow-up event by said date for one of said number of follow-up events, 
determine if said portion of said health insurance claims data fails to include any other one or ones of the follow-up event by the respective date, 
generating the alert if said health insurance claims data does not contain the follow-up event by said date;
wherein said portion of said health insurance claims data associated with the triggering event comprises said health insurance claims data for the insured patient associated with the at least one of said diagnostic codes and listing treatment dates having a same date as, or a date subsequent to, a date of the triggering event.

However, Greene teaches that it was old and well known in the art of patient treatment monitoring at the time of the invention to associate medical conditions and established medical treatment protocols with one or more standardized diagnostic codes, parse insurance claims for diagnostic codes, and determine an established medical treatment protocol associated with at least one diagnostic code (Figure 1 boxes (1)-(5), [67], [68], and [78] describe receiving a claim from a healthcare provider, identifying a diagnostic code corresponding to an event such as an office visit, and determining a treatment guideline associated with that diagnostic code; Figure 8A shows a medical treatment protocol associated with and retrieved based on the diagnostic code for hypertension).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment monitoring at the time of the invention to modify the system of Kelley-Hrabe to have the medical conditions associated with diagnostic codes, analyze the portions of the health insurance claims data to identify at least one diagnostic code for the triggering event, and determine an established medical treatment protocol associated with the at least one diagnostic code as taught by Greene since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses analyzing portions of health insurance claims data to identify triggering events and determining established treatment protocols based on the triggering events, and the functions of analyzing the claims data for a diagnostic code associated with a medical condition and determining the protocol based on association with the diagnostic code as taught by Greene would function in Kelley-Hrabe as in Greene, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Miller teaches that it was old and well known in the art of patient notification at the time of the invention to establish a date for a follow-up event based at least in part on an associated medical treatment protocol, determine that a portion of health insurance claims data for an insured patient does not contain the follow-up event by said date for one of a number of follow-up events, determine if the claims data fails to include any other one or ones of the follow-up event by the respective date, and generate an alert if health insurance claims data does not contain the follow-up event by said date ([18], [20], [65], [68]-[70], [73], and [74] describe determining a follow up date by which the patient must refill each of one or more prescriptions based on the prescription, prescription claims, and the refill request protocol, and sending a message if health insurance claims data does not indicate that the patient has filled their respective prescriptions by the date), and wherein the health insurance claims data associated with an identified triggering event comprises health insurance claims data for the insured patient listing treatment dates having a same date as, or a date subsequent to, a date of a triggering event ([18], [20], and [65] describe the medication data from the claims as including a refill date, where the filling of the prescription is a triggering event and the refill date is subsequent to that filling date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol, determine that a portion of health insurance claims data for an insured patient does not contain the follow-up event by said date for one of a number of follow-up events, determine if the claims data fails to include any other one or ones of the follow-up event by the respective date, and generate an alert if health insurance claims data does not contain the follow-up event by said date, and wherein the health insurance claims data associated with an identified triggering event comprises health insurance claims data for the insured patient listing treatment dates having a same date as, or a date subsequent to, a date of a triggering event as taught by Miller to improve patient adherence to therapy and to prevent inappropriate treatments from being administered to patients (Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol, determine that a portion of health insurance claims data for an insured patient does not contain the follow-up event by said date for one of a number of follow-up events, determine if the claims data fails to include any other one or ones of the follow-up event by the respective date, and generate an alert if health insurance claims data does not contain the follow-up event by said date, and wherein the health insurance claims data associated with an identified triggering event comprises health insurance claims data for the insured patient listing treatment dates having a same date as, or a date subsequent to, a date of a triggering event as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses determining follow up events and generating an alert based on the events, and establishing a date for the follow up event, determining that a portion of health insurance claims data for an insured patient does not contain the follow-up event by said date for one of a number of follow-up events or any other one or ones of the follow-up event by the respective date, and generating the gap in care alert if subsequently gathered health insurance claims data does not contain the follow-up events by said date as taught by Miller would serve those same functions in Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

With respect to claim 4, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe does not expressly disclose wherein said at least one processor is configured to generate said consolidated gap in care alert a number of days after said date for the at least one of said number of follow-up events.
However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to generate a gap in care alert a number of days after a date for at least one of a number of follow-up events ([68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to generate said gap in care alert a number of days after said date for the follow-up event as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches generating a gap in care alert based on a date of a follow-up event, and generating the alert a number of days after said date for the follow-up event as taught by Miller would serve that same function in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

With respect to claim 8, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe further discloses wherein:
said consolidated gap in care alert is automatically generated and automatically sent to said one or more receivers by way of one or more electronic messages ([17], [60], and [63]-[68] describe providing the health statement to the member via email, text message, or other digital format, which require an electronic device for receipt).

With respect to claim 11, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe further discloses wherein:
said predetermined medical treatment protocols include time periods associated with each of said recommended steps ([18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment).

With respect to claim 12, Kelley-Hrabe/Greene/Miller teach the system of claim 11. Kelley-Hrabe further discloses wherein:
said time periods are determined using performance measure rules ([43] and [46] describe the protocols as including preventative care guidelines, i.e. performance measure rules).

With respect to claim 21, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe further discloses wherein:
said recommended steps comprise at least one of medical evaluations and medical procedures ([22] and [61] describe a data storage containing evidence based medicine protocols; [18], [43]-[46] and [60] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations); 

but does not expressly disclose:
deriving a prescribed treatment protocol from said portion of said health insurance claims data associated with the triggering event, and generating a treatment advice message where said prescribed treatment protocol for the insured patient does not conform with said at least one of said predetermined medical treatment protocols.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to derive a prescribed treatment protocol from said insurance claims data associated with the triggering event ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions) and generate a treatment advice message where said prescribed treatment protocol for the insured patient does not conform with said at least one of said predetermined medical treatment protocols ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions, and generating a message if the prescribed medications violate the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, deriving a prescribed treatment protocol from said insurance claims data associated with the triggering event, generating a treatment advice message where said prescribed treatment protocol for the insured patient does not conform with said at least one of said predetermined medical treatment protocols, and delivering said treatment advice message electronically to one or more receivers as taught by Miller to improve patient adherence to therapy and to prevent inappropriate treatments from being administered to patients (Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to derive a prescribed treatment protocol from said insurance claims data associated with the triggering event, and generate a treatment advice message where said prescribed treatment protocol for the insured patient does not conform with said at least one of said predetermined medical treatment protocols as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches determining the follow up event and generating an alert based on the event, and generating a treatment advice message if it indicates that a prescribed treatment protocol does not conform with a predetermined treatment protocol as taught by Miller would serve those same functions in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 1 above, and further in view of Perrin et al (US Patent Application Publication 2009/0094054).

With respect to claim 2, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe does not expressly disclose wherein said triggering event is a date when a health care provider performs a medical procedure on said patient.
However, Perrin teaches that it was old and well known in the art of patient notification at the time of the invention for a triggering event to be a date when a healthcare provider performs a medical procedure on a patient ([21]-[23] describe identifying the date of the patient’s last examination as a trigger).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin to determine whether the patient is overdue a next examination (Perrin [25], [27], and [36]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already discloses determining a triggering event, and including a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin would serve those same functions in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 1 above, and further in view of Larsen et al (US Patent Application Publication 2006/0047552).

With respect to claim 3, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe does not expressly disclose wherein said at least one processor is configured to generate an early warning gap in care alert a number of days in advance of said date for each of the number of follow-up events.
However, Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an early warning alert a number of days in advance of a date for follow-up events ([16], [90]-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to generate the alert a number of days in advance of the date for the follow-up events as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).

With respect to claim 23, Kelley-Hrabe/Greene/Miller/Larsen teach the system of claim 3. Kelley-Hrabe further discloses:
wherein said at least one processes is configured to generate a consolidated gap in care alert for a number of follow-up events ([17], [18], [60], [63], and [65]-[68] describe the processor generating customized messages for the member and consolidating those customized messages into a single health statement message to be sent to the patient, i.e. a consolidated gap in care alert);

but does not expressly disclose:
include the early warning gap in care alert in said consolidated gap in care alert for each of the number of follow-up events for which said portion of said health insurance claims data for said insured patient does not contain the follow-up event by said number of days in advance of said date.

However, Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an early warning date by subtracting a predetermined number of days from an expected date for a patient follow-up event, and automatically generate an alert based on the early warning date including prompts to follow up with a healthcare provider ([16], [90]-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelly-Hrabe to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert including prompts to follow up with a healthcare provider as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert including prompts to follow up with a healthcare provider as taught by Larsen since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches determining follow-up events as well as expected dates for the follow-up events, and determining early warning dates for each of the follow-up events by subtracting a predetermined number of days from the expected dates as taught by Larsen would serve those same functions in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8 above, and further in view of Austin et al (US Patent Application Publication 2014/0038150).

With respect to claim 9, Kelley-Hrabe/Greene/Miller teach the system of claim 8. Kelley-Hrabe does not expressly disclose wherein at least one of said one or more receivers comprises an electronic medical record system associated with said insured patient.
However, Austin teaches that it was old and well known in the art of medical monitoring at the time of the invention to send an alert to an electronic medical record system associated with a patient (Figure 1 elements 102 and 128, [26], [35], and [47] describe sending a message to update patient data in a medical records system of a pharmacist or medical provider).
Therefore it would have been obvious to one of ordinary skill in the art of medical monitoring at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to send the alert to an electronic medical record system for a patient as taught by Austin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches sending a gap in care alert to a receiver associated with an insured patient, and having that receiver be an electronic medical record system as taught by Austin would perform that same function in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8 above, and further in view of Pinsonneault et al (US Patent Application Publication 2011/0161109).

With respect to claim 10, Kelley-Hrabe/Greene/Miller teach the system of claim 8. Kelley-Hrabe does not expressly disclose wherein at least one of said one or more receivers comprises a personal mobile communications device associated with said insured patient.
However, Pinsonneault teaches that it was old and well known in the art of patient notification at the time of the invention to send an alert to a patient’s personal mobile communications device ([88] describes sending an alert to the patient's cell phone as a text message).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to include sending the alert to a patient’s personal mobile communications device as taught by Pinsonneault in the combination of Kelley-Hrabe, Greene, and Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches sending a text message alert to the patient, and sending it to a personal mobile communications device of the patient as taught by Pinsonneault would perform that same function in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1 and 12 above, and further in view of Lieberman et al (US Patent Application Publication 2012/0303378).

With respect to claim 13, Kelley-Hrabe/Greene/Miller teach the system of claim 12. Kelley-Hrabe does not expressly disclose wherein said performance measure rules are selected from the group consisting of: HEDIS and STAR.
However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches using performance measure rules to determine time periods, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

With respect to claim 14, Kelley-Hrabe/Greene/Miller teach the system of claim 1. Kelley-Hrabe further discloses wherein:
said triggering event is determined using performance measure rules ([43]-[46] describe recommended evidence based medicine and preventative care guidelines, i.e. performance measure rules, as used to determine triggering events such as a patient reaching a certain age or having a certain condition);

but does not expressly disclose:
the performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72]-[86], and [105]-[107] describe determining events indicating gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches using performance measure rules to determine triggering events, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claims 15 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661), Miller et al (US Patent Application Publication 2008/0126117), and Lieberman et al (US Patent Application Publication 2012/0303378).

With respect to claim 15, Kelley-Hrabe discloses the claimed system for generating consolidated gap in care alerts, said system comprising:
a computer network for receiving the health insurance claims data for a number of insured members of a health insurance provider from a number of electronic systems, each associated with one of a number of healthcare provider offices ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted insurance claim data from various storage sources such as medical claims, laboratory claims, and prescription claims, i.e. a computer network having a number of electronic systems);

one or more databases comprising established medical treatment protocols for a plurality of medical conditions ([22] and [61] describe a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein each of said medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods between each of said treatment steps ([43]-[46], and [60] describe the protocols including care recommendations for different conditions based on evidence based medicine guidelines; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations);

one or more electronic storage devices comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said one or more databases, and the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein said executable software instructions, when executed, configure the at least one processor to analyze gathered portions of said health insurance claims data for an insurance patient of the number of insured members ([17], [60], and [61] describe receiving and analyzing member claim data) to 
parse said health insurance claims data identify a triggering event for said insured patient ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), 

determine at least one of the established medical treatment protocols associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), 

retrieve the recommended treatment steps ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. treatment steps, based on the evidence based medicine guidelines), 

generate a treatment advice message and a consolidated gap in care alert for the insured patient comprising each of the recommended treatment steps not indicated as achieved by an associated one of the follow-up dates ([17], [18], [60], [63], and [65]-[68] describe the processor generating customized messages for the member containing missed health events and consolidating those customized messages into a single health statement message to be sent to the patient, i.e. a consolidated gap in care alert, as well as sending customized alerts for healthcare personnel, i.e. a treatment alert message),  

an alert delivery subsystem configured to deliver said consolidated gap in care alert electronically to one or more electronic devices associated with said insured patient, and said treatment advice message to one or more electronic devices associated with the healthcare provider, wherein said consolidated gap in care alert message comprises a prompt to follow up with one or more of said health care provider and the pharmacy for each of the recommended treatment steps ([17], [18], [40], [43], [44], [60], [63], [64], and [68] describe providing messages to the member and healthcare personnel via email, text message, or other digital format (which require an electronic device for receipt), where the messages prompt the patient to schedule or follow up for treatment);

but does not expressly disclose:
wherein each of said plurality of medical conditions is associated with a standardized diagnostic code,
parsing the health insurance claims data by diagnostic code and the triggering event comprising at least a specific one of said diagnostic codes
analyze said gathered portions of said health insurance claims data to identify health care provider prescribed treatment steps associated with said triggering event,
the established medical treatment protocols associated with the at least one diagnostic code,
retrieving follow-up dates associated with the at least one of the established medical treatment protocols;
compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the established medical treatment protocols,
generate a treatment advice message if said healthcare provider prescribed treatment steps do not match said recommended treatment steps, 
generating the consolidated gap in care alert if said health insurance claims data for the insured patient does not indicate performance of any one of the recommended treatment steps by the follow-up dates;
delivering the consolidated gap in care alert to a health care provider and a pharmacy, and the treatment advice message to the pharmacy;
wherein said treatment advice message comprises a prompt to consider revising the healthcare provider prescribed treatment steps to match the recommended treatment steps;
wherein said follow-up dates are determined using performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Greene teaches that it was old and well known in the art of patient treatment monitoring at the time of the invention to associate medical conditions and established medical treatment protocols with one or more standardized diagnostic codes, parse insurance claims for diagnostic codes, and determine an established medical treatment protocol associated with at least one diagnostic code (Figure 1 boxes (1)-(5), [67], [68], and [78] describe receiving a claim from a healthcare provider, identifying a diagnostic code corresponding to an event such as an office visit, and determining a treatment guideline associated with that diagnostic code; Figure 8A shows a medical treatment protocol associated with and retrieved based on the diagnostic code for hypertension).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment monitoring at the time of the invention to modify the system of Kelley-Hrabe to have the medical conditions associated with diagnostic codes, analyze the portions of the health insurance claims data to identify at least one diagnostic code for the triggering event, and determine an established medical treatment protocol associated with the at least one diagnostic code as taught by Greene since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses analyzing portions of health insurance claims data to identify triggering events and determining established treatment protocols based on the triggering events, and the functions of analyzing the claims data for a diagnostic code associated with a medical condition and determining the protocol based on association with the diagnostic code as taught by Greene would function in Kelley-Hrabe as in Greene, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Miller further teaches that it was old and well known in the art of patient notification at the time of the invention to retrieve follow-up dates associated with medical treatment protocols, generate an alert if health insurance claims data does not contain any one of the follow-up events by said dates, and transmit the alert to the healthcare provider and pharmacy ([18], [20], [65], [68]-[70], [73], and [74] describe determining a follow up date by which the patient must refill each of one or more prescriptions based on the prescription, prescription claims, and the refill request protocol, and sending a message if health insurance claims data does not indicate that the patient has filled their respective prescriptions by the date; [110], [111], [113], [116], and [120] describe the interventions of routine 400, i.e. whether the patient has refilled their medication, being sent to the healthcare provider and pharmacy), analyze portions of said health insurance claims data to identify health care provider prescribed treatment steps associated with a triggering event ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions), compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols, and transmit the message to the healthcare provider and a pharmacy ([92], [93], [96], [110], [111], and [118]-[120] describe generating an alert intervention if the prescribed medications violate the guidelines and transmitting the alert to the healthcare provider and pharmacy), where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps ([120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to retrieve follow-up dates associated with medical treatment protocols, generate an alert if health insurance claims data does not contain any one of the follow-up events by said dates, and transmit the alert to the healthcare provider and pharmacy, analyze portions of said health insurance claims data to identify health care provider prescribed treatment steps associated with a triggering event, compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols, and transmit the message to the healthcare provider and a pharmacy as taught by Miller to improve patient adherence to therapy and to prevent inappropriate treatments from being administered to patients (Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to retrieve follow-up dates associated with medical treatment protocols, generate an alert if health insurance claims data does not contain any one of the follow-up events by said dates, and transmit the alert to the healthcare provider and pharmacy, analyze portions of said health insurance claims data to identify health care provider prescribed treatment steps associated with a triggering event, compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols, and transmit the message to the healthcare provider and a pharmacy as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses determining follow up events and generating a consolidated alert based on the event as well as generating a treatment alert message, and establishing a date for the follow up events and generating the consolidated gap in care alert if subsequently gathered health insurance claims data does not contain any of the follow-up events by said date and the treatment alert message if it indicates that the recommended steps were not been taken as taught by Miller would serve those same functions in Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Lieberman further teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine follow-up dates for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the system of Kelley-Hrabe to determine the follow-up dates for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the system of Kelley-Hrabe to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already teaches using performance measure rules to determine time periods, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

With respect to claim 24, Kelley-Hrabe/Greene/Miller/Lieberman teach the system of claim 15. Kelley-Hrabe further discloses:
wherein the at least one processor is configured to include, in the consolidated gap in care alert, each of the recommended treatment steps not indicated as achieved ([18], [43], [63], and [65] describe the customized messages containing the missed health events and customized messages then being consolidated into a single health statement);

but does not expressly disclose:
follow-up dates associated with the recommended treatment steps.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to associate follow-up dates with recommended treatment steps and generate an alert for steps not completed by the date ([18], [20], [65], [68]-[70], [73], and [74] describe determining a follow up date by which the patient must refill each of one or more prescriptions based on the prescription, prescription claims, and the refill request protocol, and sending a message if health insurance claims data does not indicate that the patient has filled their respective prescriptions by the date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, Miller, and Lieberman to associate follow-up dates with recommended treatment steps and generate an alert for steps not completed by the date as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, Miller, and Lieberman already teaches determining follow up events and recommended treatment steps as well as generating an alert based on the treatment steps, and establishing a date for each of the steps and generating the gap in care alert for steps not completed by the date as taught by Miller would serve those same functions in Kelley-Hrabe, Greene, Miller, and Lieberman, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661), Miller et al (US Patent Application Publication 2008/0126117), and Austin et al (US Patent Application Publication 2014/0038150).

With respect to claim 18, Kelley-Hrabe discloses the claimed system for generating consolidated gap in care alerts, said system comprising:
a computer network configured to receive the health insurance claims data for a number of insured patients of a health insurance provider from a number of electronic systems connected to the computer network and each associated with one of a number of healthcare provider offices ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted insurance claim data from various storage sources such as medical claims, laboratory claims, and prescription claims, i.e. a computer network having a number of electronic systems);

one or more databases comprising established medical treatment protocols for a plurality of medical conditions ([22] and [61] describe a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein said each of said established medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods for medical treatment follow-up for particular medical conditions ([43]-[46], and [60] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment);

one or more electronic storage devices ([60], [63], and [71] describe a processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor associated with said one or more electronic storage devices ([60], [63], and [71] describe a processor within a general purpose computer system having processor and memory components);

a gap in care alert module comprising software instructions stored at said or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]; [60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions), which when executed, configure said at least one computer processor to: 
analyze said received health insurance claims data to identify a triggering event for an insured patient of said number of insured patients ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), 

identify at least one of said established medical treatment protocol associated with said triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care based on the evidence-based medicine guidelines; [61] describes a data storage containing evidence-based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), 

determine expected medical treatment follow-up events from said recommended treatment steps associated with said at least one of said established medical treatment protocols by retrieving the time periods associated with subsequent ones of said recommended treatment steps associated with said at least one of said established medical treatment protocols ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment), 

automatically generating a consolidated gap in care alert message ([17], [18], [60], [63], and [65]-[68] describe the processor generating customized messages for the member and consolidating those customized messages into a single health statement message to be sent to the patient, i.e. a consolidated gap in care alert), 

wherein said consolidated gap in care alert message comprises a prompt to follow up with a health care provider for said insured patient for each of the recommended treatment steps which have not been completed by a current date ([17], [18], [40], [43], [44], [63], and [65]-[68] describe providing the consolidated health statement to the member via email, text message, or other digital format, where the messages prompt the patient to schedule or follow up for treatment);

a treatment advice module comprising software instructions stored at the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), when executed, further configure said at least one computer processor to: 
retrieve said recommended treatment steps associated with said at least one of said established medical treatment protocols ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence-based medicine guidelines); 

an alert delivery subsystem configured to deliver said consolidated gap in care alert electronically to an electronic device associated with said insured patient and said treatment advice message to said healthcare provider ([17], [60], and [63]-[68] describe providing the consolidated health statement to the member and the customized messages to the healthcare personnel via email, text message, or other digital format, which require an electronic device for receipt);

but does not expressly disclose:
the established medical treatment protocols for a plurality of medical conditions each being associated with one or more standardized diagnostic codes,
said triggering event being associated with a particular one of the standardized diagnostic codes;
determining an expected date for the medical treatment follow-up event by adding a grace period;
determining early warning dates for each of the follow-up events by subtracting a predetermined number of dates from each of the expected dates and including a prompt to follow up with a healthcare provider for each of the recommended treatment steps having the early warning date before the current date which have not been completed by the current date; 
generating the consolidated gap in care alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up events have occurred for said insured patient by said expected dates;
analyzing said received health insurance claims data to identify treatment steps prescribed by the health care provider for the insured patient associated with the triggering event;
generating a treatment advice message to the health care provider if said treatment steps prescribed by the health care provider do not match the recommended treatment steps associated with said at least one of said established medical treatment protocols, wherein the treatment advice message comprises a prompt for the health care provider to consider aligning the prescribed treatment steps with the recommended treatment steps or confirm intentional deviation from the recommended treatment steps;
delivering the treatment advice message to at least one medical record system associated with the health care provider.

However, Greene teaches that it was old and well known in the art of patient treatment monitoring at the time of the invention to associate established medical treatment protocols for a plurality of medical conditions with one or more standardized diagnostic codes, and to determine an established medical treatment protocol associated with at least one diagnostic code (Figure 1 boxes (1)-(5), [67], [68], and [78] describe receiving a claim from a healthcare provider, identifying a diagnostic code corresponding to an event such as an office visit, and determining a treatment guideline associated with that diagnostic code; Figure 8A shows a medical treatment protocol associated with and retrieved based on the diagnostic code for hypertension).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment monitoring at the time of the invention to modify the system of Kelley-Hrabe to analyze portions of the health insurance claims data to identify at least one diagnostic code for the triggering event and determine an established medical treatment protocol associated with the at least one diagnostic code as taught by Greene since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses analyzing portions of health insurance claims data to identify triggering events and determining established treatment protocols based on the triggering event, and the functions of analyzing the claims data for a diagnostic code and determining the protocol based on association with the diagnostic code as taught by Greene would function in Kelley-Hrabe as in Greene, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Miller teaches that it was old and well known in the art of patient notification at the time of the invention to determine an expected date for a follow up event by adding a grace period ([20], [21], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol; [68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill), generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date ([68]-[70] describe generating a message if health insurance claims data does not indicate that the patient has filled their prescription by the date), analyzing said received health insurance claims data to identify treatment steps prescribed by the health care provider for the insured patient associated with the triggering event and generating a treatment advice message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with established medical protocols ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines), where the alert message to the provider comprises a prompt for the health care provider to consider aligning the prescribed treatment steps with the recommended steps ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines; [120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to retrieve follow-up dates associated with medical treatment protocols, generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, analyze said received health insurance claims data to identify treatment steps prescribed by the health care provider for the insured patient associated with the triggering event and generate a treatment advice message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with established medical protocols, where the alert message to the provider comprises a prompt for the health care provider to consider aligning the prescribed treatment steps with the recommended steps as taught by Miller to improve patient adherence to therapy and to prevent inappropriate treatments from being administered to patients (Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to determine an expected date for a follow up event by adding a grace period, generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, analyzing said received health insurance claims data to identify treatment steps prescribed by the health care provider for the insured patient associated with the triggering event and generating a treatment advice message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with established medical protocols, where the alert message to the provider comprises a prompt for the health care provider to consider aligning the prescribed treatment steps with the recommended steps as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already discloses generating an alert based on a follow-up event and generating a treatment alert message, and determining an expected date for the follow up event by adding a grace period, generating the gap in care alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, and generating an alert message if the insurance claims data does not indicate that said steps do not match recommended steps for medical treatment, where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps as taught by Miller would serve those same functions in the system of Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an early warning date by subtracting a predetermined number of days from an expected date for a patient follow-up event, and automatically generate an alert based on the early warning date including prompts to follow up with a healthcare provider ([16], [90]-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelly-Hrabe to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert including prompts to follow up with a healthcare provider as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert including prompts to follow up with a healthcare provider as taught by Larsen since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches determining follow-up events as well as expected dates for the follow-up events, and determining early warning dates for each of the follow-up events by subtracting a predetermined number of days from the expected dates as taught by Larsen would serve those same functions in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Austin further teaches that it was old and well known in the art of medical monitoring at the time of the invention to send an alert to an electronic medical record system associated with a patient (Figure 1 elements 102 and 128, [26], [35], and [47] describe sending a message to update patient data in a medical records system of a pharmacist or medical provider).
Therefore it would have been obvious to one of ordinary skill in the art of medical monitoring at the time of the invention to modify the system of Kelley-Hrabe to send the alert to an electronic medical record system for a patient as taught by Austin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelley-Hrabe already teaches sending a gap in care alert to a receiver associated with an insured patient, and having that receiver be an electronic medical record system as taught by Austin would perform that same function in Kelley-Hrabe, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Greene (US Patent Application Publication 2012/0310661) and Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8, and further in view of Austin et al (US Patent Application Publication 2014/0038150) and Pinsonneault et al (US Patent Application Publication 2011/0161109).

With respect to claim 22, Kelley-Hrabe/Greene/Miller teach the system of claim 8. Kelley-Hrabe does not expressly disclose wherein: at least one of said one or more receivers comprise each of: an electronic medical record system associated with said insured patient, a personal mobile communications device associated with said insured patient, and a computer system associated with a pharmacy for the insured patient.
However, Austin teaches that it was old and well known in the art of medical monitoring at the time of the invention to send an alert to an electronic medical record system associated with a patient (Figure 1 elements 102 and 128, [26], [35], and [47] describe sending a message to update patient data in a medical records system of a pharmacist or medical provider).
Therefore it would have been obvious to one of ordinary skill in the art of medical monitoring at the time of the invention to modify the combination of Kelly-Hrabe, Greene, and Miller to send the alert to an electronic medical record system for a patient as taught by Austin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe, Greene, and Miller already teaches sending a consolidated gap in care alert to a receiver associated with an insured patient, and having that receiver be an electronic medical record system as taught by Austin would perform that same function in the combination of Kelly-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Miller further teaches that it was old and well known in the art of patient notification at the time of the invention to send a gap in care alert to a computer system associated with a pharmacy for a patient ([65], [68]-[70], [73], and [74] describe generating a message if health insurance claims data does not indicate that the patient has filled their respective prescriptions by the date; [110], [111], [113], [116], and [120] describe the interventions of routine 400, i.e. whether the patient has refilled their medication, being sent to a pharmacy corresponding to the patient).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe, Greene, and Miller to send a gap in care alert to a computer system associated with a pharmacy for a patient as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe, Greene, and Miller already teaches generating a gap in care alert based on a date of a follow-up event, and generating the alert a number of days after said date for the follow-up event as taught by Miller would serve that same function in the combination of Kelley-Hrabe, Greene, and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Pinsonneault lastly teaches that it was old and well known in the art of patient notification at the time of the invention to send an alert to a patient’s personal mobile communications device ([88] describes sending an alert to the patient's cell phone as a text message).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to include sending the alert to a patient’s personal mobile communications device as taught by Pinsonneault in the combination of Kelley-Hrabe and Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe and Miller already teaches sending a text message alert to the patient, and sending it to a personal mobile communications device of the patient as taught by Pinsonneault would perform that same function in the combination of Kelly-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143(I)(A)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoenberg (US Patent Application Publication 2010/0293007) discloses a system providing a consolidated message containing each of multiple generated gap-in-care messages and treatment advice messages and providing the message to both healthcare providers and patients (see e.g. Figures 5, 6, and 8, [33]-[35], and [41]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626